Citation Nr: 1623107	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971, including service in the Republic of Vietnam.  His decorations include a Combat Action Ribbon and a Gallantry Cross with Palm and Gold Frame.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the claimed disabilities.

In August 2011, the Veteran notified the Board that he did not want a Board hearing.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.  Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation, and the current bilateral hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.

3.  Tinnitus was not first manifested during active service, and any current tinnitus is not related to injury, disease, or other event in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in September 2010, before the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The letter provided notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent a VA audiological examination in October 2010 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a licensed audiologist based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  An opinion is provided as to whether the Veteran has the claimed disabilities and, if so, whether the disabilities are related to the Veteran's service.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss

The Veteran contends that he fired 81 millimeter mortars as his job in the Marine Corps, including once in Vietnam for 90 days in a row.  He states that he also rode in a helicopter and was exposed to enemy fire without ear plugs, and that his hearing loss is a direct result of his combat experience.  See the January 2011 statement; August 2011 VA Form 9.

The Veteran is competent to describe being exposed to loud noise, such as those caused by aircraft.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are also credible because they are confirmed by the circumstances of his service.  His DD Form 214 that indicates that the Veteran was had service in Vietnam and received, among other decorations, a Combat Action Ribbon and a Gallantry Cross with Palm and Gold Frame.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Veteran currently has a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  In October 2010, the Veteran was afforded a VA audiological examination, which reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
30
LEFT
25
30
35
45
40

The Veteran's speech recognition score using the Maryland CNC Test was 98 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The preponderance of the evidence, however, establishes that the bilateral sensorineural hearing loss is not due to or related to service, to include the noise exposure in service.  

The standard for measuring auditory thresholds changed as of October 1967, just after the Veteran's enlistment in August 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during the Veteran's June 1967 service entrance examination was reported in ASA units; thus, it must be converted from ASA to ISO.  Thus, the Veteran's June 1967 audiogram, conducted upon enlistment into the Marines, reflected the following puretone thresholds, in decibels:

[The figures in parentheses represent the original ASA units, and are provided for data comparison purposes.] 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10 (-5)
0 (-10)
10 (0)
--
5 (0)
LEFT
10 (-5)
0 (-10)
10 (0)
--
5 (0)

The available STRs are silent for complaints, diagnosis, or treatment of hearing loss during service.  The Veteran's July 1971 separation examination reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
5
LEFT
15
15
15
--
10

Thus, neither ear demonstrated the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability at the time the Veteran separated from service.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels). 

There is also no medical evidence showing symptoms or a diagnosis of sensorineural hearing loss within one year from service separation in August 1971 to establish presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309(a).  Rather, VA treatment records indicate that in an initial visit in December 2006, the Veteran denied having any ear problems.  In addition, in February 2008, the Veteran reported having tinnitus but did not report having hearing problems.  The first complaint of hearing loss was in January 2009, when the Veteran reported decreased hearing in his right ear due to an ear infection, which was nearly 40 years after the Veteran separated from service.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  While the Veteran has provided competent and credible testimony as to continuous decreased hearing, the record does not support his assertions regarding the etiology of the hearing loss.  The weight of the evidence shows that there were no chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service.  The July 1971 service separation examination shows that the Veteran did not have any hearing loss for VA purposes upon separation from active service.  The STRs do not document hearing loss symptoms or complaints, and the Veteran did not report having any ear trouble or hearing loss in his separation examination.  In fact, on his July 1971 report of medical history, the Veteran denied any history of  hearing loss, running ears, or ear trouble.  Furthermore, approximately 39 years passed between the Veteran's discharge from service and his October 2010 diagnosis of hearing loss in his VA examination.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the competent and credible evidence does not establish chronic and continuous symptoms of bilateral hearing loss in service or continuously after service.  The STRs do not document any complaints of hearing loss.  The Veteran has not provided any lay evidence that documents continuous hearing loss symptoms since service; he has only asserted that the current hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptom since service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active service.  The October 2010 VA audiometric examination report indicates that the examining audiologist opined that it was less likely as not that the bilateral hearing loss was attributable to the Veteran's military noise exposure.  The basis for the examiner's opinion was that the Veteran's hearing was within normal limits bilaterally upon enlistment and separation from active service.  The examiner noted that although the Veteran's hearing showed some change between the enlistment and separation examination, it was still "well within normal limits at separation."  

The Board finds that the VA examiner's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinion was rendered after reviewing the Veteran's claims file, which included STRs; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner provided the facts and rationale on which she based her opinion.  The probative value of the VA examiner's opinion is further bolstered by its consistency with the evidence in the claims file.  The opinion is therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  The Board, however, cannot rely on the Veteran's general assertions as to medical nexus to service because although he is competent to report decreased hearing, he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue, requiring knowledge of the types and presentation of hearing loss and interpretation of testing and the Veteran has been shown to have the medical expertise required to address such an issue.  Moreover, there is no medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service. 

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and he is sincere in his belief that his hearing loss is related to the noise he heard in service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for hearing loss.  The Board has weighed the evidence of record, and finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Tinnitus

The Veteran contends that hazardous noise exposure in Vietnam during active service caused his tinnitus.  See the August 2011 VA Form 9.

The Board finds that there is competent evidence that establishes that the Veteran currently has tinnitus.  VA treatment notes dated in February 2008 indicate that after reporting that his "ears ring all the time," the Veteran was assessed as having tinnitus.  Moreover, the Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a Veteran is competent to testify as to the presence of tinnitus); Jandreau, 492 F.3d at 1376-77.  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established. 

In addition, as discussed above, there is competent evidence of in-service combat noise to establish an in-service injury of acoustic trauma.

However, the Veteran's statements regarding the onset of tinnitus in active service lack the credibility necessary to afford them significant probative value.  His statements have been inconsistent regarding his tinnitus.  STRs do not document any complaints, symptoms, or findings of tinnitus, including the July 1971 report of medical history and examination upon separation from service.  In February 2008, the Veteran reported to VA that he had ringing in his ears that he had experienced for "several years," and in the October 2010 VA examination, the Veteran reported that he had experienced tinnitus for approximately five years.

The Board finds that the Veteran is less than credible with regard to his claim of service connection for tinnitus.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Here, the Veteran has stated that his tinnitus is due to his combat noise exposure, but in the earliest mention of tinnitus by the Veteran occurred in February 2008, approximately 37 years after discharge from service.  He also clarified in the October 2010 VA examination that he had only experienced tinnitus for five years prior to the examination.

As such, the Veteran's lay assertions alone are not sufficient to establish tinnitus in service and since service.  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records were created contemporaneously with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The STRs indicate that the Veteran specifically denied having ear trouble.  The July 1971 service separation examination report shows that the Veteran denied having any ear trouble, and his hearing test was within normal limits.  The Board finds that the service medical evidence, the Veteran's own statements generated at the time of service, and the lack of complaints, treatment, or diagnosis of tinnitus in the medical evidence of record for more than 35 years after service outweigh the Veteran's own lay statements that he made in connection with his claim for service connection for tinnitus. 

There is also competent and credible medical evidence that the Veteran's current tinnitus is not related to service.  The examiner who conducted the October 2010 VA audiometric examination opined that the tinnitus less likely than not a result of military noise exposure, and that the tinnitus was at least as likely as not a symptom of the Veteran's hearing loss.  The examiner explained that the Veteran himself reported the tinnitus onset to be five years prior to the examination, and that he did not specifically relate its onset to military service.  Furthermore, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence that relates the current tinnitus to military service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the tinnitus is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


